 SOUTH FLORIDA LIQUOR DISTRIBUTORS, INC. OF TAMPA109The preventativepurpose ofthe Act willbe thwarted unless the order is coextensivewith the threat.In order,therefore,tomake effective the interdependent guaranteeof Section 7, to prevent a recurrence of unfair labor practices,and thereby to mini-mize industrial strife which burdens and obstructs commerce,and thus effectuatethe policies of the Act, I will recommend that Respondent cease and desists fromin any manner infringing upon the rights guaranteed in Section7 of the Act.Uponthe basis of the foregoing findings of fact, and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.EtiwanFertilizerCompany is engaged in commerce within the meaning ofSection2 (6) and (7) of the Act.2. InternationalUnion ofMine,Mill and SmelterWorkers (Independent),Charleston Fertilizer and Chemical Workers Local No.863, is a labor organiza-tion within the meaning of Section2 (5) of the Act.3.During the first several monthsof 1954,by inquiring of employeeswhether theyhad voted in a NationalLaborRelations Board election,with thepurpose of usingthe information in an impendinglayoff; by tellingemployeesthey were laid offfor voting in a Board election; by telling an employee he would not be given araise becausehe had "dragged" the otheremployees off to vote;Respondent in-terfered with,restrained,and coercedits employees in the exercise of rights guaran-teed inSection 7 of the Act, and therebyhas engaged in and is engaging in unfairlaborpracticeswithin the meaning of Section 8(a) (1) ofthe Act.4.By discriminating in regardto the hireand tenure of employment of JacobStewart,Robert Gadsden, Francis Wise, Sam Mack, Ferdie Glenn,Paul Buncombe,and JamesGeathers, therebydiscouraging membership in the Union named in para-graphnumbered 2, above,Respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8 (a) (1) and(3) of the Act.5.The aforesaid labor practices are unfair labor practices affecting commercewithin the meaning of Section 2 (6) and(7) of the Act.[Recommendations omitted from publication.]SouthFloridaLiquor Distributors,Inc. of Tampa iandInter-national Unionof United Brewery,Flour, Cereal,Soft Drinkand DistilleryWorkers of America, CIO, Petitioner.Case No.10-RC-3042. July 11, 1955DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Allen Sinsheimer, Jr., hear-ing officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is a Florida corporation engaged in business inTampa, Florida, as a wholesale liquor distributor.The Employermakes no salesoutside the State of Florida. In 1954 the Employerpaid a total of approximately $1,500,000 for bottled liquors shippeddirectly to it from out of the State by various distilleries.Of this sum,approximately $1,002,000 represents Federal excise taxes paid by thedistillers.The $498,000 balance represents the basic price, or tax' The name of the Employer appears as amended at the hearing113 NLRB No.1. 110DECISIONS OF NATIONAL LABOR RELATIONS BOARDbase, of the bottled goods, as determined by the distillers.The Em-ployer contends that the excise taxes should not be considered in deter-mining the value of its out-of-State purchases, and that so calculated,the $498,000 balance is insufficient to meet the Board's $500,000 directinflow standard.2The invoices received by the Employer do not list taxes separately.However, regardless of the particular billing practice followed, thetaxes here involved are paid by the distillers prior to shipment of thebottled goods, and are passed along to the Employer in the final pricewhich the Employer must pay to obtain the products. Clearly then,the taxes, having already been paid, are part of the value of the bot-tled goods when they cross State lines.Accordingly, we find that theEmployer herein has received goods directly from out of State during1954, valued at approximately $1,500,000.The Employer also contends, in substance, that, because of the manyFederal and State regulatory measures applicable to liquor distribu-tors, the Board should treat this industry specially for jurisdictionalpurposes. It thus would have the Board apply to it the jurisdictionalstandards of theGreenwich Gascase 3-a case in which the Boardannounced its jurisdictional standards for public utilities.We find nomerit in this contention.In view of the foregoing, we find that the Employer is engaged ininterstate commerce, and that it will effectuate the purposes of the Actto assert jurisdiction in this case.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The parties agree that the appropriate unit should consist of allwarehousemen and delivery drivers.However, the Petitioner wouldexclude, as a supervisor, shipping clerk Jimenez. The Employer wouldinclude him.Jimenez is the senior employee and is primarily responsible forchecking the correctness of shipments leaving the Employer's ware-house.He is higher paid than the other employees. Occasionally heauthorizes the other employees to leave early. Jimenez performs nor-mal warehousemen's duties along with the other employees. It is ap-parent from this record that any direction by Jimenez of the otheremployees is of a routine nature, commensurate only with his positionof checker and senior employee. Jimenez has no power to hire, dis-charge, reward, or to discipline other employees, or to effectively rec-9Jonesboro Grain Drying Coopeiatiue,110 NLRB 481.3 The G? eenu,ich GasCompany,110 NLRB 564 COAL, GASOLINE AND FUEL OILTEAMSTERS111ommend such action. In these circumstances, we find Jimenez doesnot'possess supervisory authority and shall include him in the unit.4We find that all warehousemen and delivery drivers at the Em-ployer's Tampa, Florida, warehouse, including the shipping clerk, butexcluding all other employees and supervisors as defined in the Act,constitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.[Text of Direction of Election omitted from publication.]4Maame Paper Board Mills,Inc.,109 NLRB 167.Coal,Gasoline and FuelOilTeamsters,Chauffeursand Helpers,LocalUnion No,553, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,AFLandStanley Gemalo.Case No. 2-CB 1150. July 12, 1955DECISION AND ORDEROn April 19, 1955, Trial Examiner Albert P. Wheatley issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the General Counselfiled exceptions to the Intermediate Report and a supporting brief.`yThe'Board has,reviewed-the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Intermedi-ate Report, the exceptions and brief, and the entire record in the case,and hereby adopts the Trial Examiner's findings, conclusions, andrecommendations with the following additions and modifications :The General Counsel excepts to the Trial Examiner's failure to findthat the Respondent's action causing the discharges of Gemalo andZaza from their jobs was violative of Section 8 (b) (1) (A) as well as8 (b) (2).We find, in agreement with the General Counsel, that thedischarges did also violate Section 8 (b) (1) (A), because they had theeffect of coercing and restraining other employees to join or retainmembership in the Respondent Union by evidencing the Respondent'spower to have the Company discharge employees upon mere-request.'1Local 57, United Automobile, Aircraft and Agricultural Implement Workers of America,CIO (International Harvester Company),102 NLRB 111;Clara-ValPacking Company,et at., 87NLRB 703, enforcement denied on grounds not relevanthere 191 F. 2d 556(C. A.9).113 NLRB No. 15.